SAMUEL, Judge.
This is a summary action for possession of leased premises by which plaintiff, the sublessor, seeks to evict the defendants-sub-lessees on the ground that the sublease was null and void because it contained a po-testative condition. The suit was converted from a summary eviction action to one of ordinary process to annul the sublease; and in accordance with a court order obtained by them, the defendants-sublessees deposited in the registry of the court the full amount of the monthly rental for the premises as such rent accrued during this litigation.
A suit for an injunction prohibiting the plaintiff in the present suit from disturbing the sublessees in their peaceful possession of the same leased premises and for damages allegedly resulting from acts of trespass by the sublessor upon those premises previously had been filed by the sublessees. The two suits involve the same litigants, the same leased property (a portion of Providence Plantation in the Parish of St. Charles) and the same written sublease. A discussion and consideration of both cases is to be found in the injunction-damage suit filed by the sublessees. (See Post v. Rodrigue, No. 2,799 of our docket and handed down this day, 205 So.2d 67).
For the reasons assigned in Post v. Rodrigue, No. 2,799 of our docket and handed down this day, 205 So.2d 67, that part of the judgment appealed from which orders the clerk of court to return to defendants-appellees all rental payments made by them and on deposit in the registry of the court is reversed and the judgment is amended to order, and it is now so ordered, that the Clerk of the 29th Judicial District Court for the Parish of St. Charles pay all of said rental payments to Alfred Rodrigue, Sr., plaintiff-appellant. As thus amended and in all other respects the judgment appealed from is affirmed. Costs of this appeal are to be paid by the defendants-ap-pellees.
Reversed m part; amended and affirmed in part.